            Case 5:20-cv-00438-FB Document 131 Filed 03/01/21 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

  TEXAS DEMOCRATIC PARTY,                           §
  GILBERTO HINOJOSA, Chair of the                   §
  Texas Democratic Party, JOSEPH DANIEL             §
  CASCINO, SHANDA MARIE SANSING,                    §
  and BRENDA LI GARCIA                              §
       Plaintiffs,                                  §
                                                    §
 v.                                                 §                      CIVIL ACTION NO.
                                                    §                       5:20-CV-00438-FB
  GREG ABBOTT, Governor of Texas;                   §
  KEN PAXTON, Texas Attorney General,               §
  RUTH HUGHS, Texas Secretary of State,             §
  DANA DEBEAUVOIR, Travis County Clerk,             §
  and JACQUELYN F. CALLANEN, Bexar                  §
  County Elections Administrator                    §
       Defendants.                                  §



                           JOINT ADVISORY TO THE COURT


TO THE HONORABLE JUDGE FRED BIERY:

       Pursuant to the Court’s order of January 21, 2021 [ECF 125], counsel for the parties and

intervenors conferred by telephone on February 25, 2021 and now hereby jointly submit this

advisory.

       Interlocutory appellate proceedings are complete.

       Plaintiffs intend to proceed with the case to final judgment and seek the entry of a

scheduling order to complete the case.

       Intervenors urge that their Motion to Intervene [ECF 93] is now ripe and seek a ruling from

the Court.




                                                1
          Case 5:20-cv-00438-FB Document 131 Filed 03/01/21 Page 2 of 5




       On the matter of possible dismissal of the county defendants, the counsel for the state

defendants has indicated that they reserve the right to assert jurisdictional defenses for any claims

to which the defenses apply. Given this, Plaintiffs do not consent to the dismissal of the county

defendants and Defendant Jacquelyn Callanen respectfully urges that her Motion to Dismiss [ECF

95] is ripe for consideration by the Court.

       Parties jointly stand ready to provide the Court any other information it may require.


DATED: March 1, 2020
                                          Respectfully submitted,

                                          TEXAS DEMOCRATIC PARTY

                                          By: /s/ Chad W. Dunn
                                          Chad W. Dunn
                                          General Counsel
                                          State Bar No. 24036507
                                          Brazil & Dunn, LLP
                                          4407 Bee Caves Road, Suite 111
                                          Austin, Texas 78746
                                          Telephone: (512) 717-9822
                                          Facsimile: (512) 515-9355
                                          chad@brazilanddunn.com

                                          K. Scott Brazil
                                          State Bar No. 02934050
                                          Brazil & Dunn, LLP
                                          13231 Champion Forest Drive, Suite 406
                                          Houston, Texas 77069
                                          Telephone: (281) 580-6310
                                          Facsimile: (281) 580-6362
                                          scott@brazilanddunn.com

                                          Dicky Grigg
                                          State Bar No. 08487500
                                          Law Office of Dicky Grigg, P.C.
                                          4407 Bee Caves Road, Suite 111
                                          Austin, Texas 78746
                                          Telephone: 512-474-6061
                                          Facsimile: 512-582-8560
                                          dicky@grigg-law.com



                                                 2
Case 5:20-cv-00438-FB Document 131 Filed 03/01/21 Page 3 of 5




                        Martin Golando
                        The Law Office of Martin Golando, PLLC
                        State Bar No. 24059153
                        405 N. Saint Mary’s, Ste. 700
                        San Antonio, Texas 78205
                        (210) 892-8543
                        martin.golando@gmail.com

                        Attorneys for Plaintiffs

                        /s/ Luis R. Vera
                        LULAC National General Counsel
                        Law Offices of Luis Roberto Vera, Jr. &
                        Associates
                        1325 Riverview Towers
                        111 Soledad
                        San Antonio, TX 78205-260
                        Tel: (210) 225-3300
                        lrvlaw@sbcglobal.net

                        Danielle Lang*
                        Rob Weiner*
                        Ravi Doshi*
                        Molly Danahy*
                        Jonathan Diaz*
                        Campaign Legal Center
                        1101 14th Street NW, Suite 400
                        Washington, DC 20005
                        Tel.: (202) 736-2200
                        dlang@campaignlegalcenter.org
                        rweiner@campaignlegalcenter.org
                        rdoshi@campaignlegalcenter.org
                        mdanahy@campaignlegalcenter.org
                        jdiaz@campaignlegalcenter.org
                        *Pro Hac Vice forthcoming

                        Attorneys for Plaintiff-Intervenors
                        League of United Latin American Citizens and
                        Texas League of United Latin American Citizens

                        KEN PAXTON
                        Attorney General of Texas

                        BRENT WEBSTER
                        First Assistant Attorney General



                              3
Case 5:20-cv-00438-FB Document 131 Filed 03/01/21 Page 4 of 5




                        GRANT DORFMAN
                        Deputy First Assistant Attorney General

                        SHAWN COWLES
                        Deputy Attorney General for Civil Litigation

                        THOMAS A. ALBRIGHT
                        Chief for General Litigation Division

                        /s/ Matthew Bohuslav
                        MATTHEW BOHUSLAV
                        Assistant Attorney General
                        State Bar No. 24069395
                        Office of the Attorney General
                        General Litigation Division
                        P.O. Box 12548, Capitol Station
                        Austin, Texas 78711-2548
                        Telephone: (512) 463-2120
                        Facsimile: (512) 320-0667

                        Counsel for State Defendants

                        JOE GONZALES
                        Bexar County Criminal District Attorney

                        /s/ Robert Green
                        ROBERT D. GREEN
                        Bar No. 24087626
                        Assistant District Attorney, Civil Division
                        101 W. Nueva, 7th Floor
                        San Antonio, Texas 78205
                        Phone: (210) 335-2146
                        Fax: (210) 335-2773
                        robert.green@bexar.org

                        Attorney for Defendant Bexar County Elections
                        Administrator Jacque Callanen

                        DELIA GARZA
                        County Attorney, Travis County
                        P. O. Box 1748
                        Austin, Texas 78767
                        Telephone: (512) 854-9513
                        Facsimile: (512) 854-9316




                              4
         Case 5:20-cv-00438-FB Document 131 Filed 03/01/21 Page 5 of 5




                                         By: /s/ Leslie W. Dippel

                                         SHERINE E. THOMAS
                                         State Bar No. 00794734
                                         sherine.thomas@traviscountytx.gov
                                         LESLIE W. DIPPEL
                                         State Bar No. 00796472
                                         leslie.dippel@traviscountytx.gov
                                         SHARON TALLEY
                                         State Bar No. 19627575
                                         sharon.talley@traviscountytx.gov
                                         CYNTHIA W. VEIDT
                                         State Bar No. 24028092
                                         cynthia.veidt@traviscountytx.gov
                                         ANDREW W. WILLIAMS
                                         State Bar No. 24068345
                                         drew.williams@traviscountytx.gov

                                         Attorneys for Defendant Travis County Clerk,
                                         Dana DeBeauvoir


                                CERTIFICATE OF SERVICE

       I certify that, on March 1, 2021, I filed the foregoing was filed via the Court’s ECF/CM
system, which will serve a copy on all counsel of record.

                                            /s/Chad W. Dunn
                                            Chad W. Dunn




                                                5
